Citation Nr: 0002504	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 through 
December 1945, including as a prisoner-of-war (POW).  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Chicago, Illinois 
(hereinafter "RO"), which denied the veteran service 
connection for multiple disorders.  

The Board notes that in statement dated June 1998, the 
veteran withdrew his appeal of the RO's March 1998 denial of 
service connection for (1) osteoarthritis of the 
cervical/dorsal spines and index fingers with traumatic 
arthritis of the back and chronic lumbosacral strain; (2) 
bursitis of the shoulders, right herniorrhaphy, transurethral 
resection of the prostate and chronic bronchitis; and (3) 
left acoustic neuroma.  Moreover, he has not pursued an 
appeal of the RO's January 1999 denial of service connection 
for tinnitus and irritable bowel syndrome.  Therefore, these 
matters are not currently before the Board for appellate 
review.  

The Board acknowledges that, in January 1999, the RO issued a 
Supplemental Statement of the Case that listed one issue on 
appeal as service connection for left acoustic neuroma with 
associated sensorineural hearing loss.  In addition, in 
November 1999 and December 1999, the veteran's representative 
submitted statements listing the same issue on appeal, 
without specific argument on the issue of the acoustic 
neuroma.  However, as stated previously, in June 1998, the 
veteran withdrew the left acoustic neuroma claim under 
38 C.F.R. § 20.204(b).  Therefore, the Board will not address 
this issue.  



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's sensorineural hearing loss to his period of active 
service, or showing that it manifested to a degree of ten 
percent within one year of his discharge from service.  

2.  There is no competent medical evidence that the veteran 
currently has PTSD.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO erred in failing to grant 
him service connection for sensorineural hearing loss and 
PTSD.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed. Cir. 1997). 

In order for a claim for service connection to be well 
grounded, there must be evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Epps at 1468; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).  Organic diseases of 
the nervous system, when manifest to a degree of 10 percent 
or more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).  In addition, in light of the fact that the veteran 
was a POW, the Board has also considered the applicability of 
the provisions of 38 C.F.R. § 3.309(c) (1999).  This 
regulation provides that veterans who are former prisoners of 
war and who were interned for not less than 30 days shall be 
service connected for certain listed diseases, if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active service.  This is the case even if 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  The list of applicable diseases includes 
psychosis, any anxiety states and dysthymic disorder (or 
depressive neurosis).  However, the veteran is not currently 
show to have such a disorder so that service connection on 
this presumptive basis is not warranted.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

A. Sensorineural Hearing Loss

In July 1943, the veteran underwent a physical examination 
for the purpose of entering Aviation Cadet Training.  The 
examiner recorded the veteran's denial of a history of ear 
trouble.  The external ears and tympanic membranes were all 
found to be normal.  The veteran rated 20/20 in both ears on 
the hearing (whisper) test, and no loss was indicated on 
audiometer testing.  A January 1944 physical examination of 
the veteran produced identical results.  The veteran was seen 
in May 1944 with complaints of hearing loss in the left ear.  
The examiner noted pustule in the external auditory canal and 
referred the veteran to ENT.  ENT recorded the veteran's 
hearing as 10/15 in the right ear and 13/15 in the left ear, 
and treated the veteran with a mild injection in the left 
drum head.  A physical examination was conducted in December 
1945 on the occasion of the veteran's release from active 
duty.  The examiner noted no ear abnormalities, and the 
veteran was rated 15/15 in both ears on the hearing 
(whispered voice) test.  

The veteran underwent a VA POW protocol examination in 
September 1989.  The examining physician twice evaluated the 
veteran and noted no hearing loss or ear problems and found 
the veteran's ears to be normal.  A summary sheet fails to 
mention any ear problems.  

In January 1998, the veteran underwent a VA general medical 
examination.  The examiner noted the veteran's history as a 
POW, and a 1995 resection of an acoustic neuroma from the 
left middle ear.  The examiner noted a scar behind the left 
mastoid process and the veteran's use of bilateral hearing 
aids, and found that during quiet conversation in a closed 
room, the veteran did not seem to show deafness at all.  The 
examiner made no objective findings, and diagnosed a two-inch 
scar residual from the resection of the left acoustic 
neuroma.  

In March 1998, the RO denied the veteran service connection 
for sensorineural hearing loss.

In September 1998, the veteran underwent a VA ear disease 
examination.  The examiner noted the veteran's history of 
childhood ear infections and in-service exposure to the noise 
of artillery and heavy guns.  The veteran's complaint of 
tinnitus bilaterally was noted, as was the August 1995 
excision of a left acoustic neuroma following which the 
veteran had no hearing in the left ear and significant 
sensory neurohearing loss in the right ear.  The examiner 
found the auricle normal bilaterally.  He also found the 
tympanic membranes normal, clear, and mobile and the tympanum 
normal.  Mastoid was normal on the right, and the left showed 
surgical changes consistent with a suboccipital approach to 
an acoustic neuroma.  The examiner diagnosed high frequency 
mild to severe sensory neurohearing loss on the right, and 
status post suboccipital approach for removal with resulting 
profound sensory neurohearing loss on the left.  

In October 1998, the veteran underwent a VA audio 
examination.  The examiner noted the veteran's complaints of 
decreased hearing and tinnitus, and difficulty hearing in the 
presence of background noise.  He also noted the veteran's 
report of military, occupation and recreational noise, 
including a one-month period of exposure in service to 
artillery and rifle fire.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
40
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of zero percent in the left ear.  
The VA examiner diagnosed sensorineural hearing loss 
bilaterally.

In January 1999, the RO issued a rating decision denying 
service connection for, among other claims, bilateral hearing 
loss.  

The October 1998 VA audio examination report constitutes 
competent medical evidence of current bilateral hearing loss 
as defined at 38 C.F.R. § 3.385.  The September 1998 and 
October 1998 VA examination reports note the veteran's claim 
of in-service noise exposure.  For the purpose of determining 
well-groundedness, the veteran's contentions of having been 
exposed to noise during service are deemed to be credible.  
King, 5 Vet.App. at 21.  The record lacks, however, competent 
medical evidence linking the veteran's sensorineural hearing 
loss to his period of active service, or showing that it 
manifested to a degree of ten percent within one year of his 
discharge from service.  The veteran underwent several 
examinations of his ears and hearing, and at no time did a 
medical professional relate his current hearing loss to his 
period of military service.  While the Board does not doubt 
the sincerity of the veteran's belief in such a link or the 
validity of his claim, he is not qualified by either training 
or experience to give competent testimony regarding medical 
matters.  Espiritu, 2 Vet.App. at 494-495.  In the absence of 
competent evidence of a nexus, the veteran's claim for 
service connection for bilateral hearing loss is not well 
grounded.  

B. PTSD

As an initial matter, the Board notes that 38 C.F.R. 
§ 3.304(f), which governs claims for service connection for 
PTSD, was changed during the pendency of the veteran's claim.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) has stated that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law most favorable to the appellant 
applies unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  

Because the rating decision denying the veteran service 
connection for PTSD was issued prior to the effective date of 
the current version of 38 C.F.R. § 3.304(f), the veteran was 
not given notice and opportunity to submit evidence and 
argument pursuant to the current version of the regulation.  
When addressing a question not addressed by the RO, the Board 
must consider whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, the Board must consider whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  As discussed below, the essence of 
the changed element, a current diagnosis of PTSD, is the same 
under the revised version of the regulation as under the 
former version.  Because the veteran must make the same 
showing under both the former and the revised regulation, he 
was not prejudiced by the RO's application of the former 
version.  In the absence of such prejudice, no corrective 
action is necessary.  

Prior to June 18, 1999, the regulation read, in relevant 
part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 
38 C.F.R. § 3.304 (1998).  

In June 1999, the regulation was amended to read, in relevant 
part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (1999).

The 1998 version of the statute requires medical evidence 
establishing a clear diagnosis of PTSD.  The 1999 version of 
the statute requires medical evidence diagnosing PTSD in 
accordance with DSM-IV.  Both versions further require 
credible evidence of inservice stressors and a link 
established by medical evidence between the PTSD and the 
inservice stressors.  As discussed below, the veteran's claim 
for service connection for PTSD is not well grounded under 
either version of 38 C.F.R. § 3.304(f).  

The veteran's service personnel records contain a WD AGO Form 
100 (Separation Qualification Record) dated December 1945.  
The narrative portion of this form indicates the veteran 
served as a Rifleman in the European Theater of Operations, 
France, for six months and was a POW for three and one-half 
months.  

In an undated VA Form 10-0048 (Former POW Medical History), 
the veteran indicated that during his period of captivity he 
witnessed the beating and physical torture of other 
prisoners.

The veteran underwent a VA POW protocol examination in 
September 1989.  The first medical examiner noted no 
psychiatric problems.  The veteran was also examined by a 
social worker, who took an extensive history of the veteran's 
experiences as a POW, as well as his post-war experiences.  A 
psychiatric consultant saw the veteran.  The examiner 
referenced the social worker's notes, and recorded the 
veteran's report of nightmares and flashbacks about his POW 
experiences.  The nightmares and flashbacks lasted 
approximately two years after the veteran's release.  The 
veteran did not seek professional help at that time.  The 
examiner found the veteran to be well developed, well 
nourished, and in no acute distress.  The veteran denied 
hallucinations, delusions, depression, and anxiety.  The 
veteran was oriented to time place and person, and his 
sensorium was intact.  The veteran denied any recurrence of 
nightmares or flashbacks.  The diagnosis given was Axis I, no 
mental illness; Axis II, no diagnosis; and, Axis III, no 
diagnosis.  The examining physician concluded by recommending 
no mental health follow-up.  During a second evaluation, the 
same examining physician found the veteran's mental status to 
be normal.  A summary sheet failed to mention any psychiatric 
problems.  

In an August 1996 statement, the veteran wrote that he has 
intrusive thoughts about the war, anxiety, depression, 
nightmares, loss of sleep, flashbacks, and survivor guilt.  

In an April 1997 statement, the veteran discussed his 
experiences as a POW.  On the day he was captured, the SS 
allegedly lined him and others up against a wall as if they 
were to be shot.  Later that same day, the veteran and the 
other POWs were fired upon by American aircraft.  The veteran 
and others were forced to carry a stretcher bearing the body 
of a dead German.  On that same march, the veteran was fired 
upon by American artillery.  Later in his captivity the 
veteran was forced to break stones.  

In April 1997, the veteran returned a completed stressor 
questionnaire sent to him by the RO.  According to it, the 
veteran was captured in January 1945 after being ordered to 
surrender by one of his superiors.  During his captivity, the 
veteran cared for the wounded by providing buddy care in the 
field.  The veteran witnessed atrocities committed by the SS 
against civilians.  The veteran reported flashbacks and 
nightmares for a year following his release.  

In January 1998, the veteran underwent a VA general medical 
examination.  The examiner noted the veteran's history as a 
POW.  The examiner made no objective findings and gave no 
diagnoses referable to the issues on appeal.  

In January 1998, the veteran also underwent a VA PTSD 
examination.  The examiner noted the veteran's personal, 
medical, and military histories.  He recorded the veteran's 
report of sleeping well, good appetite and concentration, and 
interest in a wide number of activities.  The examiner noted 
that the veteran denied nightmares, depression, mania, 
excessive worrying, feelings of hopelessness, helplessness, 
guilt or worthlessness, suicidal or homicidal thoughts, 
intentions or plans, hallucinations, delusions, and psychotic 
symptoms.  The examiner found the veteran to be pleasant and 
cooperative, with good eye contact, and normal speech rate 
and flow.  His thoughts were organized and goal directed, he 
was alert and fully oriented, and recent and remote memories 
were intact.  The veteran's affect was congruent and 
appropriate to content, and his insight and judgment were 
good.  The examiner wrote that at the present time, the 
veteran was not displaying any symptoms of PTSD.  

In March 1998, the RO issued a rating decision denying 
service connection for, among other claims, PTSD.  

Under both versions of 38 C.F.R. § 3.304(f), in the absence 
of sufficient evidence to the contrary, a former POW's claim 
of his captivity as the stressor giving rise to PTSD will be 
accepted.  Thus, in the present case the testimony of the 
veteran will be accepted as evidence that the in service 
stressor actually occurred.  What is lacking in this case, 
however, is competent medical evidence diagnosing PTSD.  None 
of the physicians examining the veteran diagnosed PTSD.  In 
September 1989 and January 1998, the examiners explicitly 
indicated that the veteran did not have PTSD.  Under both 
versions of 38 C.F.R. § 3.304(f), in the absence of a 
competent diagnosis of PTSD, the veteran's claim for service 
connection for PTSD is not well grounded.  

C. Conclusion

In the absence of well-grounded claims, the VA has no duty to 
assist the veteran in developing the record to support his 
claims for service connection.  Epps, 126 F.3d at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a) 
(West 1991).  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed.Cir. 1997).  However, the Board views the Statement of 
the Case and Supplemental Statement of the Case provided by 
the RO and its discussion as sufficient to inform the veteran 
of the elements necessary to well ground his claims, and to 
explain why his current attempt fails.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-79 (1995).  


ORDER

Entitlement to service connection for sensorineural hearing 
loss is denied.  

Entitlement to service connection for PTSD is denied.  



		
	STEVEN L. COHN
Member, Board of Veterans' Appea

 

